Citation Nr: 9909079	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for squamous cell 
carcinoma of the larynx.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971.

This appeal arises from an August 1993 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for PTSD.  This 
appeal also arises from a January 1998 rating decision, in 
which the RO denied service connection for squamous cell 
carcinoma of the larynx.

In October 1998, the veteran had a Video Conference hearing, 
in which he gave testimony while located at the Jackson, 
Mississippi RO, and the undersigned Member of the Board heard 
the testimony while located at the Board's offices in 
Washington, D.C.


REMAND

PTSD
After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of PTSD, credible supporting 
evidence that a claimed stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran has identified one particular incident during 
service as the stressor that lead to his PTSD.  He reported 
that the incident occurred in Fulda, Germany in the later 
months of 1970.  He indicated that he and a helper were 
assigned to repair a missile loader.  He reported that he was 
present when three Hawk missiles fell from the missile 
loader, dropped between five and twelve feet, and struck some 
racks.  He reported that the warheads on one or two of the 
three missiles cracked in the accident, and that he was put 
in fear that the armed missiles would explode and kill him 
and everyone around.  He reported that since that incident he 
had been frightened by any sudden, loud noise, and that he 
had experienced dreams and flashbacks of the accident with 
the missiles.

The veteran reported that Specialist [redacted], who was 
in his unit, was the assistant who was with him when the 
accidental dropping of the missiles occurred.  He reported 
that he had not written to anyone about the accident at the 
time, because his unit's activities were confidential.  When 
asked if he had experienced other traumatic events, he 
reported that after service, in December 1974, his two and a 
half month old child had died.

Because the veteran's reported stressor is not related to 
combat, and because the veteran has not established that he 
is a combat veteran, his stressor must be corroborated in 
order to be relied upon as a verified stressor.  See 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Pursuant to a June 1996 remand by the Board, the RO contacted 
the U.S. Army and Joint Service Environmental Support Group 
(ESG), which was later renamed the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), in an effort to 
verify the missile dropping accident that the veteran claims 
as the stressor that led to his PTSD.  A July 1997 response 
from ESG indicated that an initial search of military records 
did not locate information that corroborated the missile 
accident reported by the veteran.  The response provided 
guidance, however, as to additional potential sources of 
military records.  Specifically, ESG indicated that morning 
reports for the veteran's unit could be obtained through the 
National Personnel Records Center (NPRC).  ESG indicated that 
NPRC could supply the veteran's service personnel records, 
which are not currently associated with the veteran's VA 
claims file.  The Board believes that additional efforts by 
the veteran and VA could locate evidence that would assist in 
corroborating the veteran's reported stressor.

The veteran remembers the name of [redacted], who was 
with him when the missile incident occurred.  The veteran 
should attempt to obtain a corroborating statement from Mr. 
[redacted].  The RO should attempt to obtain military records 
that might corroborate elements of the veteran's account.  
Military records could confirm that a [redacted] was in 
the veteran's unit, and military records might make note of 
an accident that resulted in the cracking of warheads.  The 
RO should obtain the veteran's service personnel records, and 
morning reports from his unit from the later half of 1970.

Cancer of the Larynx
After a review of the record, it is the opinion of the Board 
that additional action should be taken to accommodate the 
veteran's request to present evidence in support of his 
claim.  In July 1998, the Board issued a remand with regard 
to the veteran's appeals for service connection for PTSD and 
for service connection for squamous cell carcinoma of the 
larynx.  The Board instructed that the reason for the remand 
was to schedule a Travel Board hearing, as the veteran had 
requested.  In October 1998, the veteran had a Video 
Conference hearing before the undersigned Member of the 
Board.  In that hearing, the veteran gave testimony regarding 
his claim for service connection for PTSD.  The veteran did 
not give testimony regarding his claim for service connection 
for squamous cell carcinoma of the larynx, apparently due to 
a misunderstanding regarding the procedural status of the 
appeal on that claim.  In order to afford the veteran the 
opportunity that he requested to provide testimony on his 
cancer claim, he should be scheduled for a new Travel Board 
or Video Conference hearing, unless he specifically indicates 
that he longer desires a hearing regarding his cancer claim.


	(CONTINUED ON NEXT PAGE)

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide corroborating 
evidence of his claimed in-service 
stressor.  In particular, he should 
attempt to obtain a corroborating 
statement from [redacted].  If he is 
able to remember any other persons who 
might corroborate the accident with the 
missiles, he should attempt to obtain 
corroborating statements from such 
persons.  He should be advised that 
corroboration in the form of lay 
statements should be from persons who 
witnessed the event, or persons to whom 
he related the event at the time it 
occurred, and not years later.  To the 
extent that the veteran needs assistance 
in locating Mr. [redacted] or other 
individuals, the RO should provide what 
assistance is possible.

2.  Regardless of whether the veteran 
responds to the above request, the RO 
should contact the National Personnel 
Records Center (NPRC) and request that 
NPRC forward the veteran's service 
personnel records, including his DA Form 
20.  The RO should also request from NPRC 
morning reports dated from July 1, 1970 
through December 31, 1970 for the 
veteran's unit, the U.S. Army 19th 
Maintenance Battalion, which was 
operating at that time in Fulda, Germany.  
The RO should associate with the claims 
file all records that are obtained.


	(CONTINUED ON NEXT PAGE)

3.  The veteran should be scheduled for a 
Travel Board or Video Conference hearing, 
to present to a Board Member testimony 
regarding his claim for service 
connection for squamous cell carcinoma of 
the larynx.  The hearing should be 
scheduled unless the veteran specifically 
communicates that he no longer desires a 
hearing before a Board Member regarding 
his cancer claim.

4.  After the above development and 
hearing have been completed to the extent 
possible, the RO should again review the 
record and consider all of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 7 -


